Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019.12.19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2016/0380794 A1).
Claim 1. Sun shows a system for transmitting High Efficiency Long Training Field (HE-LTF) symbols to a receiver over a wireless channel (abstract), the system comprising:  	a transmitter (fig. 6: transceiver 604) configured to  	transmit HE-LTF symbols corresponding to an LTF mapping matrix for determining a plurality of wireless channel properties of the wireless channel over which the HE-LTF symbols are transmitted by the transmitter ([0031]: set an alignment number of HE-LTF symbols to be equal to the highest respective number of spatial streams… select a ); and  	control circuitry (fig. 6: processor 602) coupled to the transmitter, the control circuitry configured to:  	determine a portion of the LTF mapping matrix for calculating, at a receiver, a wireless channel property of the plurality of wireless channel properties based on a subset of the HE-LTF symbols mapped by the portion ([0032]: determine whether the respective matrix of HE-LTF symbols has fewer symbols than the alignment number (e.g. less than 8 symbols, following from the example above)), wherein  	the portion is less than the entire LTF mapping matrix ([0033]: determining that the respective matrix of HE-LTF symbols has fewer symbols than the alignment number); and  	assemble, based at least on the determined portion of the LTF mapping matrix, the HE-LTF symbols mapped by the LTF mapping matrix ([0033]: … add padding symbols to the respective matrix to yield a number of HE-LTF symbols in the respective matrix that corresponds to the alignment number).
---------- ---------- ----------
Claim 7. Sun shows the system for transmitting HE-LTF symbols of claim 1, wherein the HE-LTF symbols are transmitted over a plurality of wireless spatial streams and wherein the control circuitry is further configured to  	assign a subset of the wireless spatial streams to a set of tones in the wireless channel ([0025] and [0028]).

---------- ---------- ----------
Claim 9. Sun shows a method for transmitting High Efficiency Long Training Field (HE-LTF) symbols to a receiver over a wireless channel ([0021]: received HE-LTF signal), the method comprising: determine the number of HE-LTF symbols in HE-LTFs based on a user corresponding to a maximum number of spatial time streams… use each user’s NSTS to determine a given user’s P matrix / spatial matrix), wherein  	the portion is less than the entire LTF mapping matrix ([0032]: if the respective matrix of HE-LTF symbols does have fewer symbols than the alignment number…);  	assembling, based at least on the determined portion of the LTF mapping matrix, the HE-LTF symbols mapped by the LTF mapping matrix ([0033]: … add padding symbols to the respective matrix to yield a number of HE-LTF symbols in the respective matrix that corresponds to the alignment number); and   	transmitting the HE-LTF symbols corresponding to the LTF mapping matrix for determining a plurality of wireless channel properties of the wireless channel over which the HE-LTF symbols are transmitted by a transmitter ([0021]: transmitted HE-LTF signal… NHTLTF spatial mapping matrix).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2016/0380794 A1) in view of Li et al (US 2017/0170885 A1).

Claim 2. Sun teaches the system for transmitting HE-LTF symbols of claim 1; Sun does not expressly describe wherein the control circuitry is configured to  	determine the portion of the LTF mapping matrix by concatenating a portion of a fixed matrix with a zero matrix, wherein  	a position of the portion of the fixed matrix in the portion of the LTF mapping matrix corresponds to the spatial stream and wherein  	the fixed matrix associated with a standard LTF mapping matrix.
Li teaches features of:
 	determining the portion of the LTF mapping matrix by concatenating a portion of a fixed matrix with a zero matrix ([0039]), wherein  	a position of the portion of the fixed matrix in the portion of the LTF mapping matrix corresponds to the spatial stream ([0027]-[0029] and [0085]) and wherein  	the fixed matrix associated with a standard LTF mapping matrix ([0027]-[0029] and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Li in the system of Sun to enhance Wi-Fi performance for wireless devices utilizing beamforming and to increase signal power.

Claim 5. Sun-Li shows the system for transmitting HE-LTF symbols of claim 2, wherein  	the LTF mapping matrix is a P-matrix representative of a training matrix for determining at least a channel estimate of the spatial stream (Sun, [0021]: channel estimation… P-matrix), wherein the transmitter is further configured to  	transmit HE-LTF symbols mapped by the P-matrix over one or more data tones in the wireless channel (Sun, [0021]).

Claims 10, 11 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2016/0380794 A1) in view of Porat et al (US 2016/0380729 A1) and in further view of Li et al (US 2017/0170885 A1).

Claim 10. Sun shows a system for channel estimation based on High Efficiency Long Training Field (HE-LTF) symbols transmitted to a receiver over a wireless channel by a transmitter (fig. 6: transceiver 604) over a plurality of tones ([0021]-[0022]: each user or a group of users may be scheduled on a group of tones where the scheduled users do not have the same number of spatial streams, HE-LTF techniques are used to align the communications across all users), the system comprising:  	control circuitry (fig. 6: processor 602) coupled to the transmitter wherein: 	a subset of the plurality of tones is separated by one or more tones unassigned to the subset of the plurality of tones ([0025]: Kth tone).
Sun does not expressly describe wherein the control circuitry configured to:  	assign, based on a modulo operation applied to tone indices corresponding to the plurality of tones, a plurality of wireless spatial streams to the plurality of tones.Porat teaches feature of assigning, based on a modulo operation applied to tone indices corresponding to the plurality of tones, a plurality of wireless spatial streams to the plurality of tones (figs. 8, [0132] and [0133]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the assigning feature as taught by Porat in 
Sun-Porat does not expressly describe features of: 	generating, based on the assigned plurality of wireless spatial streams, the HE-LTF symbols for estimating, at the receiver, the wireless channel having bandwidth coherency within the plurality of tones; and  	the transmitter configured to  	transmitting, over the plurality of tones, the generated HE-LTF symbols for interpolation of a channel estimate matrix corresponding to the one or more tones unassigned to the subset of the unassigned tones. Li teaches features of: 	generating, based on the assigned plurality of wireless spatial streams, the HE-LTF symbols for estimating, at the receiver, the wireless channel having bandwidth coherency within the plurality of tones ([0043]); and  	a transmitter (fig. 9: transceiver 910) configured to  	transmitting, over the plurality of tones, the generated HE-LTF symbols for interpolation of a channel estimate matrix corresponding to the one or more tones unassigned to the subset of the unassigned tones ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Li in the system of Sun-Porat to enhance Wi-Fi performance for wireless devices utilizing beamforming and to increase signal power.---------- ---------- ----------
Li shows the system for channel estimation of claim 10, the control circuitry further configured to  	select an HE mode associated with a maximum number of tones available for transmission of the HE-LTF symbols (Li, fig. 6 and [0071]), wherein  	the number of the plurality of tones is the maximum number of tones (Li, fig. 6 and [0071]).

Claim 14. Sun-Porat-Li shows the system for channel estimation of claim 10, the control circuitry further configured to  	select a tone-select mode indicative of a maximum number of subsets of wireless spatial streams transmittable over the plurality of tones (Sun, [0025] and [0028]).

Claim 15. Sun-Porat-Li shows the system for channel estimation of claim 11, the control circuitry further configured to:  	select a first tone-select mode (Li, [0069]); and  	in response to selecting the first tone-select mode, divide the maximum number of tones into four subsets of tones available for transmission of the HE-LTF symbols (Li, [0069]).

Claim 16. Sun-Porat-Li shows the system for channel estimation of claim 15, wherein the control circuitry is further configured to:  	determine, based on the tone-select mode, a minimum number of the number of wireless spatial streams assignable to each subset of the four subsets of the plurality of tones (Li, fig. 6 and [0071]); and  	distribute a remaining number i of wireless spatial streams, calculated based on the minimum number, evenly among i subsets of the four subsets (Li, [0069]).

Claim 17. Sun-Porat-Li shows the system for channel estimation of claim 10, wherein the control circuitry is configured to  	generate a P-matrix having a first amount of rows of a pre-defined matrix, wherein the first amount corresponds to the number of the subset of wireless spatial streams to be transmitted over the subset of the plurality of tones (Sun, [0021]: channel estimation… P-matrix).

Claim 18. Sun-Porat-Li shows the system for channel estimation of claim 10, wherein the transmitter is further configured to  	transmit a spatial mapping matrix associated with a mapping of a channel response matrix to the plurality of wireless spatial streams over the plurality of tones (Sun, [0022]),  	the spatial mapping matrix having a number of rows associated with a number of antennas at the transmitter and a number of columns associated with a number of the plurality of wireless spatial streams (Sun, [0035]).

Claim 19. Sun-Porat-Li shows the system for channel estimation of claim 18, wherein the control circuitry is further configured to  	generate the spatial mapping matrix based on a portion of the spatial mapping Sun, [0028]), wherein  	the portion has the number of rows associated with the number of antennas at the transmitter (Sun, [0035] and [0037]) and  	a number of columns corresponding to the number of the subset of wireless spatial streams to be transmitted over the subset of the plurality of tones (Sun, [0026] and [0028]).

Claim 20. Sun-Porat-Li shows the system for channel estimation of claim 10, wherein the control circuitry is further configured to,  	for a plurality of users (Li, fig. 1: UE 124, 126 and 128),  	transmit HE-LTF symbols associated with a first user of the plurality of users on a first tone and transmit HE-LTF symbols associated with a second user of the plurality of users on a second tone (Li, [0108]).
---------- ---------- ----------
 	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2016/0380794 A1) in view of Porat et al (US 2016/0380729 A1) and Li et al (US 2017/0170885 A1), applied to claim 11, and in further view of Xue et al (US 2018/0184408 A1).
Claim 12. Sun-Porat-Li shows the system for channel estimation of claim 11; Sun-Porat-Li does not expressly describe wherein the control circuitry is configured to  	select the HE mode by selecting a 4xHE-LTF mode having the maximum number of tones available for transmission of the HE-LTF symbols.Xue teaches feature of selecting an HE mode by selecting a 4xHE-LTF mode having the maximum number of tones available for transmission of the HE-LTF symbols ([0047] and [0083]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 4xHE-LTF mode as taught by Xue in the mode selection process of Sun-Porat-Li to significantly improve a service transmission rate of a WLAN system without causing a high a peak-to-average power ratio.

Claim 13. Sun-Porat-Li shows the system for channel estimation of claim 11; Sun-Porat-Li does not expressly describe wherein the control circuitry is configured to  	select the HE mode by selecting a 2xHE-LTF mode having half of the maximum number of tones available for transmission of the HE-LTF symbols.Xue teaches feature of selecting an HE mode by selecting a 2xHE-LTF mode having half of the maximum number of tones available for transmission of the HE-LTF symbols ([0047] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 2xHE-LTF mode as taught by Xue in the mode selection process of Sun-Porat-Li to significantly improve a service transmission rate of a WLAN system without causing a high a peak-to-average power ratio.

---------- ---------- ----------

Allowable Subject Matter
Claims 3, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        6th March 2021